DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-10, 12 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson (U.S. Patent No. 3,430,911).
As to Claim 1, Olson discloses a boat stand to support a boat above an underlying surface, the boat stand comprising: 
A support column (40, 42 grouped together); 
A top pad (45, 44, 42a, 50 grouped together) pivotally mounted to (The limitation “pivotally mounted to” does not necessarily mean a direct connection) an upper end of the support column (42) to rotate about a pivot axis, the top pad comprising: 
A plate (45) configured to contact the hull of the boat; 
A mount (50) disposed on a bottom side of the plate and having a receptacle that receives a head (42) of the support column, and 
At least one wing (Wing to the right of receptacle 50 where 53 is attached in figure 6) extending outwardly from the receptacle (50) generally perpendicular to the pivot axis, the wing having an opening formed therein to connect a chain (Figure 2) to the top pad.
As to Claim 7, Olson discloses the invention of Claim 1 (Refer to Claim 1 discussion). Olson also discloses wherein the plate, the mount, and the at least one wing are made of metal and have a unitary construction (The pieces are united with connections to form the mount).
As to Claim 8, Olson discloses the invention of Claim 1 (Refer to Claim 1 discussion). Olson also discloses further comprising a cover made of a resilient material (45b) that extends across a top surface of the plate, the cover being constructed from a different material than the plate.
As to Claim 9, Olson discloses the invention of Claim 1 (Refer to Claim 1 discussion). Olson also discloses wherein the plate (50) is pivotal connected to the support column and configured to rotate up to 20° on each side of a perpendicular home position.
As to Claim 10, Olson discloses the invention of Claim 1 (Refer to Claim 1 discussion). Olson also discloses wherein the receptacle (50) is centered on the bottom side of the plate.
As to Claim 12, Olson discloses a boat stand to support a boat above an underlying surface, the boat stand comprising: 
A support column (40, 42 grouped together); 
A top pad (45, 44, 42a, 50 grouped together) mounted to an upper end of the support column, the top pad comprising: 
A plate (45) configured to contact the hull of the boat; 
A mount (50) disposed on a bottom side of the plate and having a receptacle that receives a head (42) of the support column, and 
At least one wing (Wing to the right of receptacle 50 where 53 is attached in figure 6) extending outwardly from the receptacle and having an opening formed therein to connect a chain (Figure 2) to the top pad: wherein the plate, the mount, and the at least one wing comprise a unitary construction (The pieces are united with connections to form the mount).
As to Claim 15, Olson discloses the invention of Claim 12 (Refer to Claim 12 discussion). Olson also discloses further comprising a cover made of a resilient material (45b) that extends across a top surface of the plate, the cover being constructed from a different material than the plate.
As to Claim 16, Olson discloses the invention of Claim 12 (Refer to Claim 12 discussion). Olson also discloses wherein a width of the plate is one-half or less a length of the plate (Compare Figures 5 and 6).
As to Claim 17, Olson discloses the invention of Claim 12 (Refer to Claim 12 discussion). Olson also discloses wherein the mount and the at least one wing (Wing to the right of receptacle 50 where 53 is attached in figure 6) are constructed from a pair of sections that include the same shape and size.
As to Claim 18, Olson discloses a boat stand to support a boat above an underlying surface, the boat stand comprising: 
A support column (40, 42 grouped together); 
A top pad (45, 44, 42a, 50 grouped together) pivotally mounted to (The limitation “pivotally mounted to” does not necessarily mean a direct connection) an upper end of the support column to rotate about a pivot axis, the top pad comprising: 
A plate (45) configured to contact the hull of the boat, the plate comprising a width and a length with the width one-half or less of the length (Compare Figures 5 and 6); 
A mount (50) disposed on a bottom side of the plate to receive an end of the support column, and 
At least one wing (Wing to the right of receptacle 50 where 53 is attached in figure 6) extending outwardly from the mount and comprising an opening formed therein to connect a chain (Figure 2) to the top pad.
As to Claim 19, Olson discloses the invention of Claim 18 (Refer to Claim 18 discussion). Olson also discloses further comprising a cover (45b) that is removably attached to the plate, the cover having a different construction than the plate.
As to Claim 20, Olson discloses the invention of Claim 18 (Refer to Claim 18 discussion). Olson also discloses wherein the plate (45) comprises a top surface that is flat.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson (U.S. Patent No. 3,430,911) alone.
As to Claim 2, Olson discloses the invention of Claim 1 (Refer to Claim 1 discussion). Olson also discloses wherein the receptacle comprises a generally cylindrical sleeve. However, Olson is silent about the top pad comprising two wings extending in opposing directions from diametrically opposing sides of the receptacle, each wing including an opening for connecting a chain to the top pad. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the top pad comprise two wings extending in opposing directions from diametrically opposing sides of the receptacle, each wing including an opening for connecting a chain to the top pad since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.  
As to Claim 3, Olson as modified teaches the invention of Claim 3 (Refer to Claim 3 discussion). Olson as modified also teaches wherein the wings connect to the receptacle on a tangent (Figure 6).
As to Claim 4, Olson discloses the invention of Claim 1 (Refer to Claim 1 discussion). Olson also discloses wherein the receptacle comprises a generally cylindrical sleeve. However, Olson is silent about the top pad comprises a plurality of wings that extend radially outward from the receptacle. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the top pad comprises a plurality of wings that extend radially outward from the receptacle since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.  
As to Claim 11, Olson as modified teaches the invention of Claim 2 (Refer to Claim 2 discussion). Olson as modified also teaches wherein the mount and the at least one wing (Wing to the right of receptacle 50 where 53 is attached in figure 6) are constructed from a pair of sections that include the same shape and size.
As to Claim 13, Olson discloses the invention of Claim 12 (Refer to Claim 12 discussion). Olson also discloses wherein the receptacle comprises a generally cylindrical sleeve. However, Olson is silent about the top pad comprising two wings extending in opposing directions from diametrically opposing sides of the receptacle, each wing including an opening for connecting a chain to the top pad. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the top pad comprise two wings extending in opposing directions from diametrically opposing sides of the receptacle, each wing including an opening for connecting a chain to the top pad since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.  
As to Claim 14, Olson as modified teaches the invention of Claim 13 (Refer to Claim 13 discussion). Olson as modified also teaches wherein the wings connect to the receptacle on a tangent (Figure 6).
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson (U.S. Patent No. 3,430,911) in view of Pavleskak (U.S. Patent No. 5,290,124).
As to Claim 5, Olson discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Olson is silent about further comprising a fastener that extends through the head of the support column and the mount to attach the top plate to the support column. Pavleskak discloses a fastener (17) that extends through the head of a support column (Top of 24) and a mount (14) to attach the top plate to the support column. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a fastener that extends through the head of the support column and the mount to attach the top plate to the support column. The motivation would have been to fix a specific position if desired. 
As to Claim 6, Olson as modified teaches the invention of Claim 5 (Refer to Claim 5 discussion). Olson as modified also teaches wherein the head of the support column comprises an elongated opening that receives the fastener (Pavleskak: 17), the elongated opening comprising a length measured along the centerline of the support column that is greater than a width of the fastener.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678